DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed October 4, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 103 rejections of the claims have been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed October 4, 2022.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Reck-Glenn (US 2011/0227254), and in further view of Aldino et al. (US 2014/0335314).

In regard to claim 1, Scott teaches a sealed package (which is in blister package form) comprising a molded tray (base member 14, which is common to all embodiments, see Figures) comprising a circumferential flange (planar marginal portion 16) defining an opening to an interior cavity of the molded tray (col. 3, lines 13-34 and particular embodiment of the paperboard substrate with heat sealing layer taught at col. 7, lines 9-15 and Fig. 12, 12A and 12B). Scott teaches that the sealed package includes a paperboard substrate 142 that is heat sealed to the circumferential flange of the molded tray via heat sealable layer 146 (col. 7, lines 9-15 and Fig. 12, 12A and 12B). The paperboard substrate and the heat sealing layer of Scott make up the newly claimed “paperboard structure”. Scott teaches that the tray (base member 14) is of a plastic (col. 3, lines 13-34).
	While Scott teaches that the material of the tray (base member 14) is of plastic, Scott does not explicitly teach that the material of the tray (base member 14) may be a biofoam.
Bradfield, however, discloses a blister package (see, for example, paragraph 0002 and Fig. 1-9), where Bradfield discloses that the blister 150 (which corresponds to the tray of Scott) may be made with common plastics but may also include a recycled material such as RPET or a biodegradable material such as PLA (paragraph 0043). 
Since Bradfield establishes that it is known within the art to use biodegradable materials such as PLA as the blister 150 (which corresponds to the tray of Scott), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a biodegradable material as the material of the tray of Scott.

Neither Scott nor Bradfield specifically teach that the material of the tray of the blister package may be biofoam.
Reck-Glenn, however, disclose compositions that may be used to produce biodegradable biofoam, and that biodegradable articles are produced from the biodegradable biofoam (see entire reference, including abstract and paragraph 0016). Reck-Glenn teach that the biodegradable biofoam may be molded / thermoformed into the shape of various container bases and trays (see, for example, paragraphs 0117 and 0121 and claim 20). Since Reck-Glenn establish that biodegradable biofoam may be used to form various container bases and trays, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the tray of Scott of the biodegradable biofoam disclosed by Reck-Glenn, given that Bradfield establishes that it is known within the art to use biodegradable materials as the blister (which corresponds to the tray of Scott) of blister packaging, as discussed above. 
While Reck-Glenn does not explicitly teach that the foam is a foam having pores that are open to the exterior, such that at least a portion of the molten heat sealing layer would penetrate the pores during the bonding of the paperboard structure comprising the heat sealing layer to the circumferential flange of Scott, Aldino et al. teach a foam panel, where the foam has an open cell structure, and where some of the pores of the open cell structure are open to the surface of the panel such that the bond between the panel of foam and the air-tight sealing coating is enhanced via the keying (see, for example, paragraphs 0017 and 0121) of the air-tight sealing coating into the open pores on the surface of the foam panel to form an air-tight seal (see, for example, paragraphs 0017, 0053-0057, 0059 and 0098). Examiner notes that “keying” as used in Aldino et al. is understood as referring to the structure of the heat sealing material in the pores: each portion of the heat sealing material in each open pore is a “key” of the heat sealing material that is attached to the remainder of the heat sealing coating that did not penetrate into the open pores.

One of ordinary skill in the art would have looked to Aldino et al. for a teaching as to how the package proposed above in the combination of Scott, Bradfield and Reck-Glenn might be modified by one of ordinary skill in the art because Aldino et al. pertains to the bonding of (a) a foam material to (b) a heat sealing material (c) to form an airtight seal, and the package taught by the proposed combination of Scott, Bradfield and Reck-Glenn has (a) a foam material bonded to (b) a heat sealing material. Since it would be desirable to improve the bonding of any paperboard substrate having a heat sealing layer to a base or blister in packaging, especially a food container such as that of Scott (the container of Scott is a hermetically [air-tight] sealable container for food, see, for example, abstract and col. 4, lines 1-8), for example, to keep the interior of the container as air-tight as possible to protect the packaged food as best as possible, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed open pores in the foam of the package taught by the proposed combination of Scott, Bradfield and Reck-Glenn such that the bond between the heat sealing layer and the foam would be enhanced via the keying / penetration of the molten heat sealing material into the open cell pores on the surface of the foam, as taught by Aldino et al., in order to form a stronger bond between the heat sealing material of the “paperboard structure” and the circumferential flange of the base/blister of the package taught by Scott, Bradfield and Reck-Glenn.

The sealed package taught by Scott, Bradfield, Reck-Glenn and Aldino et al. is a sustainable sealed package because it is formed of components that are biodegradable and/or compostable (at least biofoam and paperboard).

In regard to claims 2 and 3, Scott, Bradfield, Reck-Glenn and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1. Reck-Glenn teach that the biofoam is formed from a composition including starch (see throughout reference, including paragraph 0016), so the tray of the package taught by Scott, Bradfield, Reck-Glenn and Aldino et al. is formed from a starch-based material (as recited in claim 3). Starch is a biopolymer (starch is a polymer of glucose), so the tray of the package taught by Scott, Bradfield, Reck-Glenn and Aldino et al. is formed from a biopolymer (as recited in claim 2).

In regard to claim 12, Scott, Bradfield, Reck-Glenn and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1. Scott teach that there may be a print layer on the second side of the paperboard substrate (see, for example, col. 2, lines 39-43).

Claims 1, 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Riebel et al. (US 2012/0015176).
In regard to claims 1, 2 and 4, Scott teaches a sealed package (which is in blister package form) comprising a molded tray (base member 14, which is common to all embodiments, see Figures) comprising a circumferential flange (planar marginal portion 16) defining an opening to an interior cavity of the molded tray (col. 3, lines 13-34 and particular embodiment of the paperboard substrate with heat sealing layer taught at col. 7, lines 9-15 and Fig. 12, 12A and 12B). Scott teaches that the sealed package includes a paperboard substrate 142 that is heat sealed to the circumferential flange of the molded tray via heat sealable layer 146 (col. 7, lines 9-15 and Fig. 12, 12A and 12B). The paperboard substrate and the heat sealing layer of Scott make up the newly claimed “paperboard structure”. Scott teaches that the tray (base member 14) is of a plastic (col. 3, lines 13-34).
		While Scott teaches that the material of the tray (base member 14) is of plastic, Scott does not explicitly teach that the material of the tray (base member 14) may be a biofoam.
Bradfield, however, discloses a blister package (see, for example, paragraph 0002 and Fig. 1-9), where Bradfield discloses that the blister 150 (which corresponds to the tray of Scott) may be made with common plastics but may also include a recycled material such as RPET or a biodegradable material such as PLA (paragraph 0043). 
Since Bradfield establishes that it is known within the art to use biodegradable materials such as PLA as the blister 150 (which corresponds to the tray of Scott), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a biodegradable material as the material of the tray of Scott. In regard to claim 2, the biodegradable materials such as PLA of Bradfield are biopolymers.

Neither Scott nor Bradfield specifically teach that the material of the tray of the blister package may be biofoam.

Riebel et al., however, disclose a biolaminate for packaging (see throughout reference, including paragraphs 0263, 0301, 0311, 0320 and 0336) that may include a layer of foamed bioplastic such as PLA, where the foamed bioplastic such as PLA may be foamed via use of a blowing agent (paragraph 0149). Examiner notes that Riebel et al. disclose that PLA is compostable under specific conditions in paragraph 0336, and states that it is considered to be biodegradable at paragraph 0311.

Since Riebel et al. establish that biodegradable/compostable blown foam PLA is known to be used as a component of packaging, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the tray of Scott of the blown foam PLA disclosed by Riebel et al., given that Bradfield establishes that it is known within the art to use biodegradable materials as the blister (which corresponds to the tray of Scott) of blister packaging, as discussed above.

While Riebel et al. does not explicitly teach that the foam is a foam having pores that are open to the exterior, such that at least a portion of the molten heat sealing layer would penetrate the pores during the bonding of the paperboard structure comprising the heat sealing layer to the circumferential flange of Scott, Aldino et al. teach a foam panel, where the foam has an open cell structure, and where some of the pores of the open cell structure are open to the surface of the panel such that the bond between the panel of starch foam and the air-tight sealing coating is enhanced via the keying (see, for example, paragraphs 0017 and 0121) of the air-tight sealing coating into the open pores on the surface of the foam panel to form an air-tight seal (see, for example, paragraphs 0017, 0053-0057, 0059 and 0098). Examiner notes that “keying” as used in Aldino et al. is understood as referring to the structure of the heat sealing material in the pores: each portion of the heat sealing material in each open pore is a “key” of the heat sealing material that is attached to the remainder of the heat sealing coating that did not penetrate into the open pores.

One of ordinary skill in the art would have looked to Aldino et al. for a teaching as to how the package proposed above in the combination of Scott, Bradfield and Riebel et al. might be modified by one of ordinary skill in the art because Aldino et al. pertains to the bonding of (a) a foam material to (b) a heat sealing material, and the package taught by the proposed combination of Scott, Bradfield and Riebel et al. has (a) a foam material bonded to (b) a heat sealing material (c) to form an airtight seal. Since it would be desirable to improve the bonding of any paperboard substrate having a heat sealing layer to a base or blister in packaging, especially a food container such as that of Scott (the container of Scott is a hermetically [air-tight] sealable container for food, see, for example, abstract and col. 4, lines 1-8), for example, to keep the interior of the container as air-tight as possible to protect the packaged food as best as possible, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed open pores in the foam of the package taught by the proposed combination of Scott, Bradfield and Riebel et al. such that the bond between the heat sealing layer and the foam would be enhanced via the keying / penetration of the molten heat sealing material into the open cell pores on the surface of the foam, as taught by Aldino et al., in order to form a stronger bond between the heat sealing material of the “paperboard structure” and the circumferential flange of the base/blister of the package taught by Scott, Bradfield and Riebel et al.

The sealed package taught by Scott, Bradfield, Riebel et al. and Aldino et al. is a sustainable sealed package because it is formed of components that are biodegradable and/or compostable (at least biofoam and paperboard).

	Note, in further regard to claim 4, the “blown foam structure” recited in claim 4 is addressed in the discussion of Riebel et al., and the proposed combination of Riebel et al. with the other references.

In regard to claim 12, Scott, Bradfield, Riebel et al. and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1. Scott teach that there may be a print layer on the second side of the paperboard substrate (see, for example, col. 2, lines 39-43).

Claims 8, 10 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Reck-Glenn (US 2011/0227254), and in further view of Aldino et al. (US 2014/0335314), and in further view of Hawes et al. (US 2003/0091847).

In regard to claims 8 and 10, Scott, Bradfield, Reck-Glenn and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1.

Scott, Bradfield, Reck-Glenn and Aldino et al. do not specify the caliper thickness of the paperboard substrate.
Hawes et al. teach a blister package (paragraph 0026) comprising a paperboard substrate, where the paper board may be solid bleached sulfate (SBS), where the caliper thickness of the solid bleached sulfate (SBS) paperboard ranges in weight upward from about 10 pt. (which is 10 pt. or greater), preferably from about 11 pt. to about 14 pt. (paragraph 0032).  

Since each of the claimed ranges in claims 8 and 10 fall within the range of about 10 pt. or greater taught by Hawes et al., it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a paperboard substrate having any of the values that fall within any of the ranges recited in claims 8 and 10, since such values are suitable caliper thickness values for a paperboard substrate for a blister package as taught by Hawes et al. Additionally, one of ordinary skill in the art at the time of the filing of the application would have recognized that the thickness of the paperboard substrate might be varied based on the desired strength and/or toughness of the blister package, and that this consideration would vary depending upon the particular item to be packaged in the blister package, so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the caliper thickness of the paperboard substrate of the package taught by Scott, Bradfield, Reck-Glenn and Aldino et al. (and Hawes et al.) based on these considerations, within the teaching of  Hawes et al. that the caliper thickness is about 10 pt. or greater.

In regard to claim 14, Scott, Bradfield, Reck-Glenn and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1.

Scott, Bradfield, Reck-Glenn and Aldino et al. do not teach a tie layer between the paperboard substrate and the heat sealing layer.

Hawes et al., however, teach a blister package (paragraph 0026) comprising a paperboard substrate and a heat sealing (“sealant”) layer where a tie layer of LLDPE or LDPE is located between the paperboard substrate and a heat sealing (“sealant”) layer (paragraph 0035 and each of Fig. 1-3, cut-out at top-right corner of each of Fig. 1-3).

Since Hawes et al. establish that it is known to include a tie layer of LLDPE or LDPE between the paperboard substrate and a heat sealing (“sealant”) layer of the paperboard laminate base of blister packages, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a tie layer of LLDPE or LDPE between the paperboard substrate and heat sealing layer of the blister package taught by Scott, Bradfield, Reck-Glenn and Aldino et al.

In regard to claim 15, Scott, Bradfield, Reck-Glenn, Aldino et al. and Hawes et al. teach the blister package as discussed above in regard to claim 14. Hawes et al. teach that LDPE is a suitable material for the tie layer (paragraph 0035 and each of Fig. 1-3, cut-out at top-right corner of each of Fig. 1-3), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included used LDPE as the material of the tie layer of the blister package taught by Scott, Bradfield, Reck-Glenn, Aldino et al. and Hawes et al.

In regard to claim 16, Scott, Bradfield, Reck-Glenn and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1.

Scott, Bradfield, Reck-Glenn and Aldino et al. do not teach a tear layer between the paperboard substrate and the heat sealing layer.

Hawes et al., however, teach a blister package (paragraph 0026) comprising a paperboard substrate and a heat sealing (“sealant”) layer where a tear resistant layer is located between the paperboard substrate and a heat sealing (“sealant”) layer (paragraphs 0033 and 0034 and each of Fig. 1 and 2, cut-out at top-right corner of each of Fig. 1-3).

Since Hawes et al. establish that it is known to include a tear resistant layer between the paperboard substrate and a heat sealing (“sealant”) layer of the paperboard laminate base of blister packages, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a tear resistant layer between the paperboard substrate and heat sealing layer of the blister package taught by Scott, Bradfield, Reck-Glenn and Aldino et al.

In regard to claim 17, Scott, Bradfield, Reck-Glenn, Aldino et al. and Hawes et al. teach the blister package as discussed above in regard to claim 16. Hawes et al. teach that the material of the tear resistant material may be Mylar (trademark), which is a polyethylene terephthalate.

In regard to claim 18, Scott, Bradfield, Reck-Glenn, Aldino et al. and Hawes et al. teach the blister package as discussed above in regard to claim 16. Hawes et al. teach that the tear resistant layer has a caliper thickness of at least 0.75 mil (paragraph 0034).

In regard to claim 19, Scott, Bradfield, Reck-Glenn, Aldino et al. and Hawes et al. teach the blister package as discussed above in regard to claim 16. Hawes et al. teach that the tear resistant layer has a caliper thickness of at least 0.75 mil, where the preferable range is 1 to 5 mil, where the caliper thickness is also suitably higher than 5 mil (paragraph 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the tear resistant layer such that it has a caliper thickness of any value within the range of values taught by Hawes et al., including the claimed range of 0.75 to 5 mil, since at least 0.75 mil is taught as a suitable range.

In regard to claims 20 and 21, Scott, Bradfield, Reck-Glenn and Aldino et al. teach the blister package as discussed above in regard to claim 1.
Scott, Bradfield, Reck-Glenn and Aldino et al. do not disclose that the material of the heat sealing layer may be EVA (as claimed in claim 20) or EMA (as claimed in claim 21).

Hawes et al., however, teach a blister package (paragraph 0026) comprising a paperboard substrate and a heat sealing (“sealant”) layer where EVA or EMA are suitable materials for the heat sealing (“sealant”) layer (paragraph 0036 and each of Fig. 1-3, cut-out at top-right corner of each of Fig. 1-3).
Since Hawes et al. establish that it is known to use EVA or EMA as a material of the heat sealing (“sealant”) layer of a blister package, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used EVA or EMA as a material of heat sealing layer of the blister package taught by Scott, Bradfield, Reck-Glenn and Aldino et al.

In regard to claims 22-24, Scott, Bradfield, Reck-Glenn and Aldino et al. teach the blister package as discussed above in regard to claim 1.
Scott, Bradfield, Reck-Glenn and Aldino et al. do not disclose the coat weight of the heat seal layer.
		Hawes et al., however, teach a blister package (paragraph 0026) comprising a paperboard substrate and a heat sealing (“sealant”) layer , where the coat weight of the  heat sealing (“sealant”) layer is from about 5 to about 14 lb./ream, preferably about 8 to 10 lb./ream (paragraph 0036) (where 1 ream is 3000 square feet).

Since Hawes et al. establish that a coat weight of from about 5 to about 14 lb./ream is a suitable coat weight range for the heat sealing (“sealant”) layer of a blister package, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the heat seal layer of Scott at a coat weight of any value of 5 to about 14 lb./ream (or in the instance where the heat seal layer of Scott is not coated onto the paperboard, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the heat seal layer of Scott at a thickness that would equal to a coat weight of any value of 5 to about 14 lb./ream).

Claims 8, 10 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Riebel et al. (US 2012/0015176), and in further view of Aldino et al. (US 2014/0335314), and in further view of Hawes et al. (US 2003/0091847).

In regard to claims 8 and 10, Scott, Bradfield, Riebel et al. and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1.
Hawes et al. teach a blister package (paragraph 0026) comprising a paperboard substrate, where the paper board may be solid bleached sulfate (SBS) or unbleached paperboard (paragraph 0032).  
Scott, Bradfield, Riebel et al. and Aldino et al. do not specify the caliper thickness of the paperboard substrate.
		Hawes et al. teach a blister package (paragraph 0026) comprising a paperboard substrate, where the paper board may be solid bleached sulfate (SBS), where the caliper thickness of the solid bleached sulfate (SBS) paperboard ranges in weight upward from about 10 pt. (which is 10 pt. of greater), preferably from about 11 pt. to about 14 pt. (paragraph 0032).  

Since each of the claimed ranges in claims 8 and 10 fall within the range of about 10 pt. or greater taught by Hawes et al., it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a paperboard substrate having any of the values that fall within any of the ranges recited in claims 8 and 10, since such values are suitable caliper thickness values for a paperboard substrate for a blister package as taught by Hawes et al. Additionally, one of ordinary skill in the art at the time of the filing of the application would have recognized that the thickness of the paperboard substrate might be varied based on the desired strength and/or toughness of the blister package, and that this consideration would vary depending upon the particular item to be packaged in the blister package, so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the caliper thickness of the paperboard substrate of the package taught by Scott, Bradfield, Riebel et al. and Aldino et al. (and Hawes et al.) based on these considerations, within the teaching of  Hawes et al. that the caliper thickness is about 10 pt. or greater.

In regard to claim 14, Scott, Bradfield, Riebel et al. and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1.

Scott, Bradfield, Riebel et al. and Aldino et al. do not teach a tie layer between the paperboard substrate and the heat sealing layer.

Hawes et al., however, teach a blister package (paragraph 0026) comprising a paperboard substrate and a heat sealing (“sealant”) layer where a tie layer of LLDPE or LDPE is located between the paperboard substrate and a heat sealing (“sealant”) layer (paragraph 0035 and each of Fig. 1-3, cut-out at top-right corner of each of Fig. 1-3).

Since Hawes et al. establish that it is known to include a tie layer of LLDPE or LDPE between the paperboard substrate and a heat sealing (“sealant”) layer of the paperboard laminate base of blister packages, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a tie layer of LLDPE or LDPE between the paperboard substrate and heat sealing layer of the blister package taught by Scott, Bradfield, Riebel et al. and Aldino et al.

In regard to claim 15, Scott, Bradfield, Riebel et al., Aldino et al. and Hawes et al. teach the blister package as discussed above in regard to claim 14. Hawes et al. teach that LDPE is a suitable material for the tie layer (paragraph 0035 and each of Fig. 1-3, cut-out at top-right corner of each of Fig. 1-3), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included used LDPE as the material of the tie layer of the blister package taught by Scott, Bradfield, Riebel et al., Aldino et al. and Hawes et al.

In regard to claim 16, Scott, Bradfield, Riebel et al. and Aldino et al. teach the sustainable sealed package as discussed above in regard to claim 1.

Scott, Bradfield, Riebel et al. and Aldino et al. do not teach a tear layer between the paperboard substrate and the heat sealing layer.

Hawes et al., however, teach a blister package (paragraph 0026) comprising a paperboard substrate and a heat sealing (“sealant”) layer where a tear resistant layer is located between the paperboard substrate and a heat sealing (“sealant”) layer (paragraphs 0033 and 0034 and each of Fig. 1 and 2, cut-out at top-right corner of each of Fig. 1-3).

Since Hawes et al. establish that it is known to include a tear resistant layer between the paperboard substrate and a heat sealing (“sealant”) layer of the paperboard laminate base of blister packages, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a tear resistant layer between the paperboard substrate and heat sealing layer of the blister package taught by Scott, Bradfield, Riebel et al. and Aldino et al.

In regard to claim 17, Scott, Bradfield, Riebel et al., Aldino et al. and Hawes et al. teach the blister package as discussed above in regard to claim 16. Hawes et al. teach that the material of the tear resistant material may be Mylar (trademark), which is a polyethylene terephthalate.

In regard to claim 18, Scott, Bradfield, Riebel et al., Aldino et al. and Hawes et al. teach the blister package as discussed above in regard to claim 16. Hawes et al. teach that the tear resistant layer has a caliper thickness of at least 0.75 mil (paragraph 0034).

In regard to claim 19, Scott, Bradfield, Riebel et al., Aldino et al. and Hawes et al. teach the blister package as discussed above in regard to claim 16. Hawes et al. teach that the tear resistant layer has a caliper thickness of at least 0.75 mil, where the preferable range is 1 to 5 mil, where the caliper thickness is also suitably higher than 5 mil (paragraph 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the tear resistant layer such that it has a caliper thickness of any value within the range of values taught by Hawes et al., including the claimed range of 0.75 to 5 mil, since at least 0.75 mil is taught as a suitable range.

In regard to claims 20 and 21, Scott, Bradfield, Riebel et al. and Aldino et al. teach the blister package as discussed above in regard to claim 1.
Scott, Bradfield, Riebel et al. and Aldino et al. do not disclose that the material of the heat sealing layer may be EVA (as claimed in claim 20) or EMA (as claimed in claim 21).

Hawes et al., however, teach a blister package (paragraph 0026) comprising a paperboard substrate and a heat sealing (“sealant”) layer where EVA or EMA are suitable materials for the heat sealing (“sealant”) layer (paragraph 0036 and each of Fig. 1-3, cut-out at top-right corner of each of Fig. 1-3).
Since Hawes et al. establish that it is known to use EVA or EMA as a material of the heat sealing (“sealant”) layer of a blister package, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used EVA or EMA as a material of heat sealing layer of the blister package taught by Scott, Bradfield, Riebel et al. and Aldino et al.

In regard to claims 22-24, Scott, Bradfield, Riebel et al. and Aldino et al. teach the blister package as discussed above in regard to claim 1.
Scott, Bradfield, Riebel et al. and Aldino et al. do not disclose the coat weight of the heat seal layer.
		Hawes et al., however, teach a blister package (paragraph 0026) comprising a paperboard substrate and a heat sealing (“sealant”) layer , where the coat weight of the  heat sealing (“sealant”) layer is from about 5 to about 14 lb./ream, preferably about 8 to 10 lb./ream (paragraph 0036) (where 1 ream is 3000 square feet).

Since Hawes et al. establish that a coat weight of from about 5 to about 14 lb./ream is a suitable coat weight range for the heat sealing (“sealant”) layer of a blister package, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the heat seal layer of Scott at a coat weight of any value of 5 to about 14 lb./ream (or in the instance where the heat seal layer of Scott is not coated onto the paperboard, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the heat seal layer of Scott at a thickness that would equal to a coat weight of any value of 5 to about 14 lb./ream).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Reck-Glenn (US 2011/0227254), and in further view of Aldino et al. (US 2014/0335314), and in further view of Holbert et al. (USPN 7,192,640).

Note that this rejection presents an alternate interpretation of “print layer” (different from the interpretation in the rejection of claims 1-3 and 12 above), where the “print layer” is not the actual layer of indicia, but a layer between the indicia and the remainder of the layers of the paperboard substrate.

Scott, Bradfield, Reck-Glenn and Aldino et al. teach the blister package as discussed above in regard to claim 1.
While Scott teaches that there is a layer of text/indicia, Scott, Bradfield, Reck-Glenn and Aldino et al. do not teach that there is a separate print layer that comprises at least one of clay, calcium carbonate and titanium dioxide on the paperboard.
Holbert et al., however, teach a paperboard substrate for blister packaging (see title and throughout reference) and disclose that a clay coating may be applied on the paperboard substrate to improve print quality (col. 3, lines 16-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied a clay coating between the indicia and the remainder of the layers of the paperboard substrate taught by Scott, Bradfield, Reck-Glenn and Aldino et al. in order to improve print quality.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Riebel et al. (US 2012/0015176), and in further view of Aldino et al. (US 2014/0335314), and in further view of Holbert et al. (USPN 7,192,640).

Note that this rejection presents an alternate interpretation of “print layer” (different from the interpretation in the rejection of claims 1, 2, 4 and 12 above), where the “print layer” is not the actual layer of indicia, but a layer between the indicia and the remainder of the layers of the paperboard substrate.

Scott, Bradfield, Riebel et al. and Aldino et al. teach the blister package as discussed above in regard to claim 1.

While Scott teaches that there is a layer of text/indicia, Scott, Bradfield, Riebel et al. and Aldino et al. do not teach that there is a separate print layer that comprises at least one of clay, calcium carbonate and titanium dioxide on the paperboard.

Holbert et al., however, teach a paperboard substrate for blister packaging (see title and throughout reference) and disclose that a clay coating maybe applied on the paperboard substrate to improve print quality (col. 3, lines 16-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied a clay coating between the indicia and the remainder of the layers of the paperboard substrate taught by Scott, Bradfield, Riebel et al. and Aldino et al.  in order to improve print quality.

Response to Arguments
Applicant’s arguments regarding the rejections based on (a) Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Reck-Glenn (US 2011/0227254) and (b) Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Riebel et al. (US 2012/0015176), to the extent that they apply to the current rejections (which now include Aldino et al. [US 2014/0335314]), have been fully considered but are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant's arguments regarding the new limitations regarding the pores, Aldino et al. has been introduced to both rejections to address these limitations. 

(a) Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Reck-Glenn (US 2011/0227254)


In response to Applicant's piecemeal arguments regarding the structure of Bradfield being different from that of the claimed invention, Bradfield is relied upon for a teaching of suitable materials for the blister of blister packaging (that is, biodegradable materials). Scott teaches the basic structure as originally claimed, including a heat sealing layer bonded to a blister. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant's piecemeal arguments regarding the structure of Reck-Glenn being different from that of the claimed invention (no sealing layer taught in Reck-Glenn), Reck-Glenn is relied upon for a teaching of suitable biodegradable materials for the blister of blister packaging (that is, biodegradable biofoam). Scott teaches the basic structure as originally claimed, including a heat sealing layer bonded to a blister. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(b) Scott (USPN 4,498,588) in view of Bradfield (US 2014/0353198), and in further view of Riebel et al. (US 2012/0015176)
 
In response to Applicant's piecemeal arguments regarding the structure of Bradfield being different from that of the claimed invention, Bradfield is relied upon for a teaching of suitable materials for the blister of blister packaging (that is, biodegradable materials). Scott teaches the basic structure as originally claimed, including a heat sealing layer bonded to a blister. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant's piecemeal arguments regarding the structure of Riebel et al. being different from that of the claimed invention (Riebel et al. teach one or more “biolaminate layers” and no tray structure), Riebel et al. is relied upon for a teaching of suitable biodegradable materials for the blister of blister packaging (that is, biodegradable biofoam). Scott teaches the basic structure as originally claimed, including a heat sealing layer bonded to a blister. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788